IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY E. BROOKS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-850

WASTE PRO OF FLORIDA/
LIBERTY MUTUAL
INSURANCE,

      Appellees.


_____________________________/

Opinion filed October 9, 2015.

An appeal from an order of the Judge of Compensation Claims.
Diane B. Beck, Judge.

Date of Accident: July 12, 2012.

Anthony E. Brooks, pro se, Appellant.

Juan Carlos Garcia, Tampa, and Annie Kwong of Quintairos, Prieto, Wood & Boyer,
P.A., Orlando, for Appellees.



PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.